                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    STANISLAUS LAWRENCE LAKTAS,

                           Plaintiff,

    v.                                               Case No. 18-cv-1299-NJR-RJD

    WEXFORD HEALTH SOURCES, INC.,
    DR. VIPIN SHAH, DR. MICHAEL
    SCOTT, DR. ALBERTO BUTALID,
    CHRISTINE BROWN, DR. RODERICK
    MATTICKS, and LOUIS SHICKER, 1

                           Defendants.


                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on a Report and Recommendation of United States

Magistrate Judge Reona J. Daly (Doc. 69), which recommends that the Motion for

Summary Judgment Based on Exhaustion filed by Defendants Dr. Alberto Butalid,

Dr. Roderick Matticks, Dr. Michael Scott, Dr. Vipin Shah, and Wexford Health Sources,

Inc. be denied and the Motion for Summary Judgment on the Issue of Exhaustion filed

by Defendants Christine Brown and Louis Shicker be granted in part and denied in part.

         The Report and Recommendation was entered on March 29, 2019. Defendants Dr.

Butalid, Dr. Matticks, Dr. Scott, Dr. Shah, and Wexford have filed an Objection to the

Report and Recommendation (Doc. 70). Plaintiff Stanislaus Lawrence Laktas (“Laktas”)

has filed a Response to that Objection (Doc. 71).




1
 The Clerk’s Office is DIRECTED to update the docket sheet to reflect the true and accurate names of the
defendants as set forth in the caption and first paragraph of this Order.

                                            Page 1 of 8
                                     BACKGROUND

      Laktas, an inmate of the Illinois Department of Corrections (“IDOC”), was

incarcerated at Pinckneyville Correctional Center (“Pinckneyville”) at the time he

initiated this action. Laktas proceeds on the following counts:

      Count 1:      Eighth Amendment deliberate indifference claim against Dr.
                    Shah, Dr. Scott, and Dr. Butalid, for failing to provide
                    treatment for Laktas’s pain, including failing to request
                    servicing of his implanted neurostimulation device;

      Count 2:      Eighth Amendment deliberate indifference claim against Dr.
                    Shah, Dr. Scott, Dr. Butalid, and Dr. Matticks for failing to
                    refer Laktas for carpal tunnel surgery;

      Count 3:      Eighth Amendment deliberate indifference claim against
                    Wexford for failing to have Laktas’s implant serviced, and for
                    delaying and failing to approve Laktas’s recommended
                    carpal tunnel surgery;

      Count 4:      Eighth Amendment deliberate indifference claim against
                    Brown and Shicker, for failing to take any action to assist
                    Laktas in obtaining pain relief or servicing of his
                    neurostimulation implant after Laktas wrote to them about
                    the other Defendants’ lack of care; and against Shicker for
                    failing to take action regarding Laktas’s need for carpal tunnel
                    surgery.

      On January 28, 2019, Defendants Dr. Butalid, Dr. Matticks, Dr. Scott, Dr. Shah, and

Wexford (the “Wexford Defendants”) filed a Motion for Summary Judgment based on

failure to exhaust administrative remedies (Docs. 56 and 57) arguing that Laktas’s

grievances were untimely and the continuing violation doctrine does not apply. On

February 13, 2019, Defendants Brown and Shicker filed Motion for Summary Judgment

based on failure to exhaust administrative remedies (Docs. 61 and 62) arguing that Laktas

did not specifically name them in the grievances and the grievances he filed were

untimely.


                                       Page 2 of 8
                          THE REPORT AND RECOMMENDATION

       Judge Daly recommends denying the motion for summary judgment filed by the

Wexford Defendants and granting in part and denying in part the motion for summary

judgment filed by Defendants Brown and Shicker. Judge Daly found the following

grievances to be relevant to the issue of exhaustion of administrative remedies:

December 29, 2014 grievance; December 31, 2015 grievance; and February 11, 2018

grievance.

       Judge Daly noted that all of these grievances were denied by the Administrative

Review Board (“ARB”) as untimely because they were submitted outside the 60-day

timeframe outlined in Department Rule 504. Judge Daly found that, because Laktas was

complaining of the ongoing denial of medical treatment, the continuing violation

doctrine does not require that he file a grievance within 60 days of the first violation,

rather a grievance can be filed at any time, as long as the violation continues. Because the

alleged violations were continual, Judge Daly concluded that the grievances filed on

December 29, 2014, December 31, 2015, and February 11, 2018 were timely filed. Thus,

she recommends denying summary judgment as to the Wexford Defendants.

       Judge Daly recognized, however, that Defendant Shicker was not named or

identified in any of these grievances. Thus, she recommends granting summary judgment

as to Defendant Shicker based on Laktas’s failure to exhaust his administrative remedies

against her.

                                       DISCUSSION

       The Wexford Defendants filed a timely objection to portions of the Report and

Recommendation (Doc. 70). Laktas has filed a response to this objection (Doc. 71). When


                                       Page 3 of 8
timely objections are filed, the Court must undertake a de novo review of the Report and

Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b);

Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas v.

Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record and give fresh consideration to those issues to which specific

objections have been made and make a decision “based on an independent review of the

evidence and arguments without giving any presumptive weight to the magistrate

judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT ET AL.,

FEDERAL PRACTICE AND PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part));

Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). If only a “partial objection is

made, the district judge reviews those unobjected portions for clear error.” Johnson v.

Zema Systems Corp., 170 F.3d 734,739 (7th Cir. 1999). The Court “may accept, reject or

modify the magistrate judge’s recommended decision.” Harper, 824 F. Supp. at 788.

       The Wexford Defendants object to Judge Daly’s application of the continuing

violation doctrine as a basis to find that Laktas was not required to file a grievance within

60 days as required by the Illinois Administrative Code. The Wexford Defendants argue

that the continuing violation doctrine cannot be triggered until a plaintiff has complied

with the grievance process on at least one occasion.

       The continuing violation doctrine provides that prisoners do not need to file

multiple, successive grievances when they are complaining about the same issue if it is

continuing. Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013). Instead, a grievance may

be sufficient when it provides the prison with notice and an opportunity to correct the

problem. Id. In the deliberate indifference context, the Seventh Circuit has found that the


                                        Page 4 of 8
refusal to treat a medical condition can be a continuing violation for each day that the

prison authorities had the power to correct it. Heard v. Sheahan, 233 F.3d 316, 318 (7th Cir.

2001).

         In Turley, the defendants argued that the plaintiff’s February 2009 grievance was

insufficient to exhaust the plaintiff’s claims under the Eighth Amendment alleging

repeated frivolous lockdowns because some of the lockdowns at issue occurred in 2008,

and the prison required grievances to be filed within 60 days of the occurrence. Id. The

defendants further argued that the plaintiff’s later two grievances, which he had not

received a response to at the time he filed suit, were also insufficient to exhaust his

administrative remedies. Id.

         The Seventh Circuit ultimately concluded that the plaintiff did not have to grieve

each separate lockdown incident since his complaint was based on an ongoing

constitutional violation. Id. The plaintiff’s “complaints centered around continuing

prison policies . . . and one occurrence of notice from [the plaintiff] was sufficient to give

the prison a chance to correct the problems.” Id. Thus, the February 2009 grievance was

sufficient to exhaust all of the plaintiff’s complaints. Id. The Seventh Circuit found that

the defendants’ “argument that [the plaintiff’s] latter two grievances—those to which he

had not received a response when he filed suit- were not exhausted is unpersuasive since

the original grievance suffices.” Id.

         Laktas’s complaints of the ongoing denial of medical treatment concern

continuing actions. The nature of these allegations are that the defendants repeatedly

denied him medical treatment regarding his spinal cord and carpel tunnel issues. Thus,

Laktas did not need to file “multiple, successive grievances raising the same issue,” but


                                        Page 5 of 8
rather Laktas satisfies his exhaustion requirement “once [the] prison has received notice

of, and an opportunity to correct [the] problem.” Turley, 729 F.3d at 650. Even though the

grievances were ultimately denied by the ARB as being outside the 60-day timeframe,

they still accomplished the purpose of the exhaustion requirement by alerting staff to the

problem and giving them the opportunity to resolve it before being sued. Additionally,

it was improper for the ARB to find that these grievances were untimely because Laktas

could have begun the grievance process at any time that the denial of medical care was

ongoing. See, e.g., Ramirez v. Fahim, Case No. 12-cv-1197-MJR-SCW, 2013 WL 12181943, at

*3 (S.D. Ill. Dec. 20, 2013) (concluding that prison improperly determined the plaintiff’s

grievance to be untimely because the plaintiff could have begun the grievance process at

any time that the denial of medical care was ongoing); see, e.g. Arnold v. Butler, Case No.

17-cv-79-SMY-RJD, 2018 WL 966540, at *3 (S.D. Ill. Feb. 20, 2018) (“When a continuing

violation occurs, the plaintiff can file a grievance at any time, as long as the violation

continued.”).

       The Wexford Defendants argue that this case is distinguishable from Turley

because, in Turley, there was at least one fully exhausted grievance. In this case, Laktas

appealed his grievances all the way to the ARB, but his grievances were denied on the

basis that they were not originally filed within the 60-day timeframe. As explained above,

the Court finds that the grievances sufficiently put Defendants on notice of the problem,

giving them the opportunity to correct it. Thus, the Court feels it appropriate to apply the

continuing violation doctrine under these particular facts, and the Wexford Defendants

have not cited any controlling case that specifically holds otherwise.

      Thus, the Court overrules the objection filed by the Wexford Defendants and


                                       Page 6 of 8
adopts Judge Daly’s Report and Recommendation on this point.

        After conducting a de novo review of Defendants’ objection to Judge Daly’s Report

and Recommendation and a clear error review of the remaining unobjected portions, the

Court finds that summary judgment should be granted as to Defendant Shicker and

denied as to all other defendants.

        Finally, Laktas has filed a “Motion for Judicial Notice Pursuant to Federal Rules of

Evidence 201(b).” (Doc. 72). In this motion, he expresses concern that he has missed

possible court filings and does not want the Court to dismiss his complaint for failure to

prosecute. He also asks the Court to issue an order relating to the pending Report and

Recommendation. The Court confirms with Laktas that the last filing (prior to his

“Motion for Judicial Notice”), was his Response to the Wexford Defendants’ Objection

filed at Doc. 71- so he has not missed any filings. Since the Court has now issued its ruling,

Laktas’s motion is denied as moot.

                                       CONCLUSION

        For these reasons, the Court ADOPTS Magistrate Judge Daly’s Report and

Recommendation (Doc. 69), OVERRULES Defendants’ Objection (Doc. 70), DENIES the

Motion for Summary Judgment filed by Defendants Dr. Butalid, Dr. Matticks, Dr. Scott,

Dr. Shah, and Wexford (Docs. 56 and 57) and GRANTS in part and DENIES in part the

Motion for Summary Judgment filed by Defendants Brown and Shicker (Docs. 61 and

62). Defendant Shicker is DISMISSED without prejudice for failure to exhaust

administrative remedies. Laktas’s Motion for Judicial Notice (Doc. 72) is DENIED as

moot.

        The following claims remain in this case:


                                        Page 7 of 8
      Count 1:     Eighth Amendment deliberate indifference claim against Dr.
                   Shah, Dr. Scott, and Dr. Butalid, for failing to provide
                   treatment for Laktas’s pain, including failing to request
                   servicing of his implanted neurostimulation device;

      Count 2:     Eighth Amendment deliberate indifference claim against Dr.
                   Shah, Dr. Scott, Dr. Butalid, and Dr. Matticks for failing to
                   refer Laktas for carpal tunnel surgery;

      Count 3:     Eighth Amendment deliberate indifference claim against
                   Wexford for failing to have Laktas’s implant serviced, and for
                   delaying and failing to approve Laktas’s recommended
                   carpal tunnel surgery;

      Count 4:     Eighth Amendment deliberate indifference claim against
                   Brown for failing to take any action to assist Laktas in
                   obtaining pain relief or servicing of his neurostimulation
                   implant after Laktas wrote to them about the other
                   Defendants’ lack of care.

      Finally, the Clerk of Court is DIRECTED to change Defendants’ names in

accordance with footnote 1.

      IT IS SO ORDERED.

      DATED: August 20, 2019


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                    Page 8 of 8
